Title: To James Madison from James Seagrove, 2 September 1805 (Abstract)
From: Seagrove, James
To: Madison, James


          § From James Seagrove. 2 September 1805, “Town of St Mary’s in Georgia.” “Although I have not the plea sure of being personaly known to you, still I think it not improbable that you know something of my character: but if not, if you will please enquire of the Senators or Representatives from Georgia in Congress, they will inform you. For some time past, I have observed that the newspapers of our country have said much respecting a misunderstanding between the United States and Spain; and of late it would seem as if a rupture between them, was at no great distance. This, Sir, has led me to the freedom of addressing a line to you at this time; and to communicate to you my candid opinion on the present state of the Province of East Florida. Allow me in the first place to inform you, that I have resided chiefly at this place ever since the year 1785. during which period I have been several times commissioned by this State, and once by the United States, on business of importance with the Spanish Government. This, together with a personal, and intimate acquaintance with every Spanish Governor, and public Officer of that province since the year 1784, as well as a general and neighbourly intercourse with all the inhabitants, I have been enabled from year to year, to form a prety correct statement of the population, Military force, as well of regular troops as milita. The strength of their garrisons, the disposition of the Inhabitants toward the Spanish government; and what would be their conduct in case the United States, should find it convenient to take possession of that country. At the request of President Washington, a confidential correspondance took place between him, and myself, on this subject which doubtless may be seen among his papers. My early, and uniform attachment to our truly happy Republican government, will not allow me to pass over any opportunity wherein I think I can be servicable to its interest. To be brief, Sir, should our Country, unavoidably be involved in a War with Spain, in my humble opinion the conquest of East Florida would be an easy matter. And I should conceive it a wise measure to take immediate possession of both the Floridas. My motive for so doing at the commencement of a War, or even befor a declaration, would be, to prevent these provinces being strongly garrisoned by Spanish or French troops: or perhaps from political reasons, taken possession of by the latter: which in my opinion would be a most unfortunate event for our country. They would be restless bad neighbours, and rivals in our Agricultural, and commercial pursuits. If any nation but the United States, are to hold the Floridas: In Gods name, let it be the supine indolent one that now has them. From it, we run no risque on any score: But should either France, or Britain, possess them, they will have it in their power to injure the United States beyond calculation. They could from them, furnish lumber of almost every kind for the West India & European market—Also Ship timber such as live Oak & red cedar in abundance. Naviel Stores to a great extent. The culture of Cotton, Coffee, Sugar, Rice, Indigo, Corn, Hemp & Tobacco would in a few years be immense. The climat being good would invite numerous settlers; and these provinces would soon become heavy and troubleson [sic] on the most vulnerable flank of the union. I am unacquainted with the present situation or strength of West Florida: but as to that of East Florida, I can speak decidedly, and you may rely on the following as being correct. The only fortress in that province is St Marks Castle, or Fort, at St Augustine. This is a regular bull work, of stone in the modren stile of fortification tho now very old and much out of repair. It mounts about Twenty five pieces of cannon from 12 to 24 pounders, has a ditch and glacis—it stands at the North entrance to the town, and commands the approach by water from the bar. The grounds in front of the fort are on a level with it—there are old lines of earth in front of the Fort, which was thrown up by the British, during the American War; but are now nearly in ruins. Governor White is an old Soldier, and I believe as far as rests with him will do his duty to his country: But he has not the means of defence—not having more then Two hundred & fifty Spanish Soldiers, and these the meanest possible: And it’s possible he might be able to get from 150 to 200 Men of all discriptions in Town and country to join him. There is no navil force whatever—so situated his defence could not be long. Nine tenths of the inhabitants in the Country are Americans born, the cheif part of whom have settled there on Account of giting lands on easy terms. These Men, as well as others, dispise the Spanish government; and with proper attention and management would take arms in favour of the United States. The force that I should conceive fully adequate to the reduction of, and keeping possession of East Florid would be as follow’s—

2000 Infantry, Regulars & Militia
300 Militia Horse Men, from Georgia
50 Artillery Men
4 to 6 Gunboats such as these sent to the Mediteranean.
The Army to march by land from St Mary’s, there being a good road all the way and but one river (the St Johns’) to cross. In Florida would be found abundance of fresh beef and forage—Salt provisions & Flour must be brought from the Northward. The town & garrison of St Augustine never has beforehand, Six months provisions, and seldom three. A few Bomshells thrown into the Castle would cause a speedy surrender—whilst, & preceeding the attack, the Horse would cut of all supplies from the Town, & secure the Country and property therein. An expedition of this kind would I am convinced be very popular in Georgia, and that a large body of volunteers might immediately be had in this State.
          If a War should take place, and an attempt on Florida be contemplated, I shall be happy in rendering every service in my power. And should the President of the United States, require further or more minute information I will with pleasure afford it, whenever he is pleased to call for it. Please excuse the freedom I have taken; and let this communication be confidential with the President & yourself.”
          
            Adds in a postscript: “There is now in this place, a Frenchman of the name of Verminet, who has been employed in the Comissareit line by the French in St Domingo: but now resides in Augustine. This man, is just returned from the City of Washington, where he has been to the French Minister to lay plans before him for takeing possession of Florida. I think well to mention this report tho’ its, probable it may have come to your knowledge already.”
          
        